By the court—Duer, Ch. Justice.
The court are not satisfied they have power to order judgment nunc pro tunc, as of a date prior to the actual judgment, to enable a party to affect the amount of his costs. The motion is, therefore, denied, without costs. The court, however, are clearly of opinion that the plaintiff is entitled to have his costs adjusted according to the Code as it existed at the time of the verdict, as respects all items prior to that date. The “ recovery,” which gives the right to costs, mentioned in the statute, means the “ verdict,” and not the judgment. An order may be entered directing the clerk accordingly—“ That the said clerk adjust the plaintiff’s costs herein, up to and including the verdict rendered herein, on the 14th of March, 1856, under the Code of 1852, and the subsequent costs of the said plaintiff under the present Code.”
Such an order was entered, and the costs adjusted by the clerk in conformity therewith.